Case 1:18-cv-24227-CMA Document 29 Entered on FLSD Docket 11/30/2018 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-24227-CIV-ALTONAGA/Goodman

  JASON MILLER,

          Plaintiff,
  v.

  GIZMODO MEDIA GROUP,
  LLC, et al.,

        Defendants.
  ___________________________/

                              ORDER SCHEDULING MEDIATION

          The mediation conference in this matter shall be held with Lucy Chernow Brown on

  March 18, 2019, at 10:00 a.m. at 2500 North Military Trail, Suite 200, in Boca Raton, Florida.

  The parties are reminded that a report of their mediation must be filed within seven (7) days

  thereafter.

          DONE AND ORDERED in Miami, Florida, this 29th day of November, 2018.



                                                       _________________________________
                                                       CECILIA M. ALTONAGA
                                                       UNITED STATES DISTRICT JUDGE

  cc:     counsel of record
